Citation Nr: 1302585	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation greater than 10 percent for cervical spine degenerative disc disease.

2. Entitlement to a compensable evaluation for internal hemorrhoids.

3. Entitlement to service connection for an inguinal hernia.

4. Entitlement to service connection for chronic strain of the lumbosacral spine, claimed as back pain. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This case was previously before the Board in May 2012 and was remanded for additional development.  The RO has complied with the remand directives.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appealed the denial of service connection claims for a low back disorder and a hernia and the denial of increased ratings claims for his cervical spine disorder and hemorrhoids.  In his Substantive Appeal (VA Form 9), the Veteran indicated that he did not wish to appear for a hearing before the Board.  However in a December 2012 correspondence, the Veteran requested a personal hearing by Travel Board.  

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. Therefore, a remand is warranted to schedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


